Tlie opinion of the Court was delivered by
Watkins, J.
The plaintiffs alleging themselves to be residents and landed proprietors, living in the first ward of the Parish of St. Mary, bring suit against the police jury of the parish, to compel it to make and open a piiblic road on the east side of the Teche, from Cliarenton to the upper limits of the parish, 4Q feet in width, and according to the provisions of Act No. 103 of the Acts of the Legislature of 1873, and Sections 3368-9-70-71 and 72 R. S., so far as applicable.
It is alleged that the road asked for is of great public necessit}', is especially valuable to petitioners, who had, with a number of other residents of their ward, petitioned the police jury, to open the road. They say that .the Teche is a navigable stream, running through alluvial lands, and that the proprietors along its banks owe a servitude of way to the public, and that the road is of great necessity as a means of communicating with themselves, with the outside world, and is especially useful to connect with roads in the Parish of Ib.eria. They allege as jurisdictional facts, that the road is worth to them upwards of $2500, and that the land to be occupied by it, is worth the stun of $2100.
The police jury filed the following exceptions:
1. That plaintiffs have no authority to prosecute this suit, and no capacity to stand in judgment.
2. Plaintiffs have mistaken their remedy, if any they have.
3. That no jury can be had to try a case of this kind.
4. That Act 103 of 1873 is null and void, and is inconsistent with and repealed by articles 46 and 258 of the Constitution of 1879.
5. That Act 103 of 1873 is unconstitutional, null and void, for the *708reason tliat the General Assembly of the State of Louisiana, had no power or authority to enact such a law, and exceeded its powers and duties when it enacted the same. That tlie Legislature cannot order the police jury of the parish of St. Mary to lay out and open a public road on the east side of the Bayou Teche and to expropriate private property unless for public good and for public necessity; that the Legislature had no power or authority to order the police jury to lay out and open a public road without furnishing the moans for the same; that the Legislature had no power or authority to order the police jury to incura debt and thus burden the people with additional taxation.
6. Admitting the constitutionality of the Act 103 of 1873, then plaintiffs are not authorized to invoke, or to ask for the partial execution or operation of said act.
7. Plaintiffs’ petition discloses no cause of action.
From a judgment of the district court sustaining in part these exceptions and dismissing the suit, plaintiffs have appealed.
In this court there has been neither answer nor assignment of errors filed, but there has been filed a motion to dismiss, on tlie ground that we have no jurisdiction ratione mateiiw.
I.
The petition alleges “ that the value to the public of said road is not calculable in money, but that to the petitioners it is worth upwards of $2500, and that the land to be occupied by it, giving the road a width of forty feet, is worth the sum of $2100.”
These averments, coupled with the general statement epitomized from plaintiffs’ petition, clearly make out a case for our jurisdiction.
In addition to these moneyed jurisdictional facts, the character of the relief asked, and the great public- interest involved in the question, would strongly reinforce them, and favor the exercise of our authority in the premises.
Wo think the principles involved in this case are analagous to those announced by us in Handy vs. New Orleans, 39 Ann. 107.
The plea to our jurisdiction is, therefore, overruled.
II.
The district judge prepared his views at length, and filed them in the record, from which it appears he entertained the opinion that Act 303 of 1873, under which this suit is brought, is unconstitutional and void, because it is in conflict with Article 46 of the Constitution of 1879. He uses this expression, viz :
*709“ Though it may have been constitutional at the time of its passage, though the Legislature may have then had the power to order the police jury to make tljis improvement, the act, nevertheless, remained inoperative and unobeyed, and the Constitution of 1879 intervening with its command that the Legislature can pass no laws on this subject matter, and declaring that those already passed, which are inconsistent therewith are repealed, prohibits all future action under this statute. .It repealed and strikes with nullity the'Act of 1873, and the question of the necessity of this public road rests, now, with the police jury, where it rightfully belonged at the time of the jiassage of that Act.” In support of his view ou this subject he cites and relies upon our opinion in 35 Ann. 537, State ex rel. Gras vs. Auditor.
He virtually sustains the defendant’s fourth and fifth grounds of exception, and for that reason dismisses plaintiffs’ suit.
These are the only ones of any serious import, or involving serious discussion; for, if the Act of 1873, is unconstitutional, there is an end of the controversy, and if it is constitutional, plaintiffs’ petition. propounds a cause of action; and, it would seem to be manifest, that if plaintiffs have a remedy by way of mandamus, they have one by an ordinary action like this. We faff to see why a jury cannot try this case; plaintiffs have demanded a trial by jury, and, if objection is urged at all, it must, of necessity, be urged by defendant, — and such action would be at variance with its theory.
III.
Act 103 of 1873, is a special, or local law, it is true, but no argument is made, nor contention either, that the Legislature of that period had not the constitutional x>ower to pass it, at the date of its enactment, on June 3d, 1873; and we do not appreciate the contention that same became unconstitutional by the adoption of the Constitution of 1879. Constitutional provisions, like legislative enactments, must operateprospectively, and not retrospectively.
The provisions of Article 46 of the Constitution, in terms refer to the future action of the General Assembly. It says :
“ The General Assembly shall not pass any local or special law,” etc. This language was certainly intended to apply to the laws which might be thereafter enacted, and not to those already in existence.
We do liot regard the Act of 1873 as being inconsistent with the provisions of Article 46, in the sense of Article 258 of the Constitution. Such an interpretation would give a retrospective effect to that instrument.' Giving effect to that act, we tliink the Legislature had the un*710doubted right to enact the law. To hold otherwise would be to hold that the creature is more powerful than its creator; or to say that the Legislature which conferred certain powers on the police juries of the entire State could not amend or alter those applicable to one, without altering or abolishing the entire scheme.
The statute simply says, “that it shall he the duty of the police jury * * to locate, make, and open for travel, a new public road.” It does not contemplate the expropriation of private property and payment for an expensive public highway; but merely the condemnation of the front lands of the riparian proprietors on a navigable watercourse, to a public use and public servitude, and at the proper expense of the parish. This is only a,n enabling law, and strictly within the competency of the Legislature.
A public road is declared by the Code to be a public servitude, and the public has a right of way on the banks of navigable streams of this State. R. C. C. 665. Heirs of Leonard vs. City of Baton Rouge, 39 Ann. 278.
The judgment appealed from is erroneous. It is, therefore, ordered and decreed that the judgment appealed from he reversed, and that the cause he remanded for further proceedings according to law and the views herein expressed, and that the defendant and appellee pay cost of appeal, those in the lower court to await final judgment therein.